Citation Nr: 0414493	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  94-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to an increased initial rating for low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to April 
1981 and from January 1991 to March 1991, with multiple 
periods of active duty for training between November 1975 and 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral hearing loss and a 
low back disorder.  In November 1995, the Board remanded the 
claims to the RO for further development.

An October 1997 decision granted service connection for low 
back strain, and assigned an initial 10 percent disability 
rating.  The claim for entitlement to service connection for 
hearing loss remained denied.  The veteran subsequently 
perfected his appeal with regard to the assignment of the 
initial disability rating for low back strain.  The claims 
were remanded by the Board in June 2003 for further 
development and are now, once again, before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran has a hearing loss of 40 decibels or greater 
in three frequencies in the right ear and four frequencies in 
the left ear.

3.  The evidence does not reasonably show that the veteran's 
preservice hearing loss increased in severity as a 
consequence of any period of active or inactive duty for 
training.

4.  The evidence does not reasonably show that the veteran's 
low back disorder is productive of muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally in the standing position.

5.  Evidence of record after September 26, 2003 shows that 
the veteran has forward flexion with pain of 60 degrees.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101 (22), (23) and (24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2003).

2.  A low back strain is not more than 10 percent disabling 
according to the schedular criteria in effect prior to 
September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (2003).

3.  A low back strain is 20 percent disabling, and no more, 
according to the criteria effective as of September 26, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, as amended by 68 Fed. Reg. 51,454 (Aug. 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and severity of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the veteran 
was informed of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board notes that the November 2002 letter told 
the veteran to provide any evidence in his possession that 
pertained to his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in June 1993.  Thereafter, in the initial rating decision 
dated in August 1997, those issues were denied.  An October 
1997 rating decision granted service connection for the 
veteran's back disorder.  He subsequently appealed the 
initial disability rating.  Only after these rating actions 
were promulgated, in November 2003, was notice provided to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  The veteran was also 
issued a supplemental statement of the case (SSOC) in January 
2004.  This SSOC documented the evidence used to evaluate the 
veteran's claims and supplied the veteran with the 
appropriate regulations regarding VA's duty to assist the 
veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to a final determination by the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in 
January 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Bilateral Hearing Loss

Factual Background

Service personnel records indicate that the veteran's 
military occupational specialty for his last nine years of 
service was that of a military policeman.  Personnel records 
dated in 1981 indicate that the veteran's military 
occupational specialty was that of a food service specialist.

Service medical records are silent with regard to complaints, 
findings or treatment related to acoustic trauma or noise 
exposure experienced during active duty or active duty for 
training.

A September 1980 National Guard enlistment examination report 
noted puretone thresholds were as follows:

 


A February 1986 periodic examination report noted puretone 
thresholds were as follows:

 

A March 1990 periodic examination report noted puretone 
thresholds were as follows:

 

An April 1992 Medical Evaluation Board examination report 
noted puretone thresholds were as follows:

 

A December 2003 VA examination report noted that the examiner 
had reviewed the veteran's claims file.  The examiner 
specifically referred to the audiograms documented in the 
veteran's service medical records.  The veteran reported 
that, during his time in the National Guard, he had spent 
approximately two weeks per year in training and served on 
active duty from January 1991 to March 1991 at Fort Campbell.  
The veteran indicated that, as a military policemen, he was 
exposed to high levels of noise at his annual qualifications 
on the pistol range.  The veteran's civilian occupation 
between 1980 and 1999 was as a construction worker.  The 
examination report indicated that the veteran was also 
exposed to high levels of noise in his civilian occupation.  
On examination, puretone thresholds were as follows:

 

Speech recognition scores were 52 percent in the left ear, 
and 84 percent in the right ear.  The examiner noted that the 
veteran's hearing had decreased over the past 20 years.  She 
stated that the "most likely etiology for this decrease 
[was] the noise exposure suffered while he was working as 
part of a construction crew in his civilian occupation."

In a January 2004 statement, the veteran reported that the 
type of construction work he did involved laying concrete and 
shoveling.  He stated that there was no noise exposure 
involved in this type of work.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the- 
clock-performed by the reserve components, i.e., the National 
Guard and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual two-week training is an example of active 
duty for training.  Inactive duty training is training duty, 
other than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case of 
members of a reserve component, service connection is granted 
for either an injury or disease incurred during active duty 
for training, but only for an injury incurred during inactive 
duty training.

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The record shows that the initial documentation of a hearing 
loss disability under 38 C.F.R. § 3.385 was the September 
1980 National Guard enlistment examination report.  National 
Guard service typically entails short periods of inactive 
duty training (such as weekend drills) and periodic short 
periods of active duty for training.  In order for him to 
establish service connection for hearing loss during one of 
these duty periods, the veteran would have to show that 
hearing loss had its onset during such period or, if 
preexisting such duty, that it increased in severity therein, 
or that it was related to acoustic trauma therein.  As noted 
above, the hearing loss was documented at an enlistment 
examination for a period of National Guard service.  While 
various examinations throughout the duration of the veteran's 
National Guard service document hearing loss, such records do 
not document complaints specifically related to noise 
exposure or an acoustic trauma suffered during any period of 
active duty, or inactive duty for training.

The evidence of record does not provide the level of proof 
necessary to demonstrate that the veteran's hearing loss had 
its onset or increased in severity during one of the duty 
periods associated with National Guard service, or during his 
periods of active service in 1981 and 1991.

The record establishes that the veteran's bilateral hearing 
loss was present during the course of his reserve obligation 
with the National Guard.  His personnel records reveal 
military occupational specialties that included food service 
specialist and military police.  There is no competent 
evidence, however, establishing or even suggesting that the 
veteran's bilateral hearing loss was incurred in or 
aggravated by a period of active duty for training or due to 
injury incurred during a period of inactive duty for 
training.

In this case, the veteran has indicated his opinion that his 
bilateral hearing loss was incurred in or aggravated by his 
periods of active duty for training.  His report of noise 
exposure on the pistol range during periods of active duty 
for training as the cause of his bilateral hearing loss 
disability, in and of itself, does not constitute competent 
medical evidence of a nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board, in its last remand, sought a 
medical opinion regarding the etiology of the veteran's 
hearing loss.  The December 2003 VA examiner stated that the 
"most likely etiology" of the veteran's hearing loss was 
noise exposure during his civilian occupation.  Though the 
veteran has stated he was not exposed to noise during his 
civilian occupation, the Board finds the VA examiner's 
statement with regard to the etiology of the veteran's 
hearing loss probative and determinitive in this regard.  Her 
opinion was offered after interviewing and examining the 
veteran, and after a thorough review of his claims folder.  
Despite the veteran's contentions to the contrary, the Board 
finds that, based on the evidence currently of record, there 
is no tenable basis upon which to grant service connection 
for bilateral hearing loss.


III.  Increased Initial Rating for Low Back Strain

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to back pain.

An August 1996 VA examination report indicated that the 
veteran reported the onset of back pain during a period of 
service in 1989 or 1990.  On examination, the veteran was 
tender in the midline of the lumbar spine, but no muscle 
spasms were noted in his lumbar muscles.  The veteran could 
bend forward 90 degrees, and could bend backward 20 degrees.  
He had 30 degrees of left lateral flexion and 20 degrees of 
right lateral flexion.  He had 30 degrees of rotation to the 
right and left with complaints of pain on the extremes of 
this motion.  The diagnosis was chronic back strain.  The 
examiner stated that the veteran's disorder had its onset 
during military service and continued to be aggravated by his 
service-connected foot disorder.

An October 1997 rating decision granted service connection 
for low back strain and assigned an initial disability rating 
of 10 percent.

A March 2001 VA examination report indicated that the veteran 
was complaining of low back pain.  On examination, his back 
was non-tender to palpation.  The veteran did have minimal 
tenderness to palpation along the left paraspinal muscle area 
at approximately the L3 area.  There were no spasms noted.  
Flexion was to 90 degrees.  Extension was to 20 degrees.  
Lateral bending was approximately 30 degrees.  The veteran 
was nontender to palpation in the greater trochanteris 
bursae, as well as the greater sciatic notches.  His 
sensation was intact at the L4-5 and S1 dermatomes.

A November 2003 VA examination report noted that the veteran 
had a complaint of chronic back pain.  The veteran stated 
that his back pain worsened with prolonged standing or 
walking.  He did not have complaints of pain downs his arms 
or legs.  Nor did he have complaints of weakness in his arms 
or legs.  On examination, there was no obvious curvature or 
deformity of the spine.  He was somewhat tender to palpation 
along the midline of his spine from approximately T12 to L3.  
He also had mild tenderness to palpation in the paraspinal 
musculatures on both the right and left sides.  Range of 
motion of the spine revealed some limitations in forward 
flexion, which was 0 to 60 degrees.  Extension was from 0 to 
30 degrees, but did produce pain.  Lateral flexion was full 
from 0 to 30 degrees, but also produced pain.  Rotation was 
also 0 to 30 degrees and produced pain.  Gait analysis was 
within normal limits.  The veteran was able to rise up on his 
toes and heels.  The veteran had 5/5 strength in all his 
lower extremities, bilaterally.  Sensation was grossly intact 
to light touch throughout.  Reflexes were 2+ and equal.  X-
rays, taken in conjunction with the examination, were 
interpreted as showing an overall normal alignment and 
curvature of the spine.  Some mild degenerative changes were 
noted at T12-L1, at L1-L2, and also at L5-S1.  There was 
evidence of transitional vertebrae at L5.  The impression was 
chronic low back pain without neurologic deficits.  The 
examiner noted that there was pain on range of motion.  He 
stated "it [was] conceivable that pain could further limit 
the [veteran's] function as described particularly after 
being on his feet all day."  The examiner declined to 
specify any such additional limitation, as such limitations 
could not be determined with "any degree of medical 
certainty."

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

For lumbosacral strain, when there is characteristic pain on 
motion a 10 percent rating is assigned.  When there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position a 20 percent 
rating is assigned.  A 40 percent rating assigned for a 
severe lumbosacral strain where there is listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2003).

The Board also notes that during the pendency of the appeal, 
the rating criteria used to evaluate diseases and injuries of 
the spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (overruled on other grounds Kuzma v. 
Principi, 341 F.3d 1327 (2003).

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees, but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but is not greater than 235 
degrees; or, combined range of motion of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees, or muscle spasm, guarding, or local tenderness not 
resulting in an abnormal gait are noted; or, with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

At the outset, the Board notes that revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the specified effective date.  See VAOPGCPREC 3-2000 
(April 10, 1999).  VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  
Accordingly, the Board will determine whether an increased 
rating is warranted under the previous criteria, in effect 
prior to September 26, 2003, and under the new criteria, 
effective September 26, 2003.

Under the old rating criteria, the veteran was rated under 
Diagnostic Code 5295.  A higher rating is not warranted under 
this diagnostic code, as the clinical evidence of record does 
not demonstrate muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position.  Muscle spasms have not been noted in any of the VA 
examination reports.  Furthermore, though lateral motion has 
been noted to produce pain on motion, there is no indication 
that the veteran has lost lateral spine motion to either 
side.  In reviewing the other rating criteria applicable to 
his back disorder, the Board has determined that the only 
other diagnostic code that may be applicable in this instance 
is Diagnostic Code 5292.  However, a higher rating is not 
available under this code, as the clinical evidence of record 
does not indicate that the veteran's back disorder is 
productive of limitation of motion and function of the lumbar 
spine that could reasonably be characterized as moderate.  
Examinations prior to the November 2003 VA examination have 
noted a full range of motion, with some pain on motion.  Such 
symptoms are not indicative of limitation of motion that can 
be characterized as more than slight.  Accordingly, an 
initial rating higher than 10 percent is not warranted based 
on the criteria in effect prior to September 26, 2003.

The Board notes that the veteran's forward flexion was noted 
to be to 60 degrees, with pain, in the November 2003 VA 
examination report.  Such findings indicate that a 20 percent 
disability rating is warranted under the new rating criteria.  
However, a rating higher than 20 percent is not warranted as 
the clinical evidence does not indicate that the veteran's 
low back disorder has resulted in symptoms affecting the 
cervical spine.  In addition, the November 2003 VA 
examination report specifically noted that there were no 
neurological symptoms associated with the veteran's back 
disorder, so additional evaluations for such symptoms are not 
warranted at this time.  Accordingly, a 20 percent rating for 
low back strain is granted under the new criteria effective 
September 26, 2003.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor, and thus no more than a 10 percent 
evaluation is warranted under the old criteria in effect 
prior to September 26, 2003 and subsequently no more than 20 
percent under the new criteria.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's low back disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial rating in excess of 10 percent 
prior to September 26, 2003 for a low back disorder is 
denied.

Entitlement to a rating of 20 percent for a low back 
disorder, effective September 26, 2003, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



